Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 were cancelled.  Claims 24-46 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group I (claims 24-35 and 44) drawn TCRs and with traverse a TCR having SEQ IDNOs:87-92 in the response filed August 23, 2022.  Applicant argues “The Applicant disagrees that the claims lacked unity of invention as they were previously written. Nevertheless, without acquiescing to the objection, and solely in a good faith effort to expedite prosecution, new claims 24 and 36 recite that the TCR and protein, respectively, have "antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1." Cooper fails to disclose a TCR having antigenic specificity for human p53 with a mutation at any of the specifically claimed positions. Therefore, the claims have unity of invention because they share the special technical feature of "antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1." 
Applicants arguments have been fully considered but not found persuasive.  Applicants have added new claim 24 which is “An isolated or purified T cell receptor (TCR) having antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1”.  However, there is some confusion regarding claim 24 because Applicants do not actually claim a required sequence.  Claim 24 can be interpreted in multiple ways.  For example, the “with a mutation at” can be interpreted as the TCR having a mutation or the p53 having a mutation.  If applicants are wanting the mutations to be directed to p53 this should be claimed.  Furthermore,  Applicants reference SEQ ID NO:1 but do not require the sequence of SEQ ID NO:1.  Furthermore, it is unclear if the positions (175, 220, 245 and 248) of SEQ ID NO:1 are the mutated positions or are amino acids to be mutated.  Thus, it remains that the technical feature is a TCR having antigenic activity for mutated human p53.  As stated previously, Cooper (WO2015164594 A1, cited in Applicant’s IDS) discloses a chimeric T cell receptor having antigenic activity specificity for mutated human p53 (see paragraphs 6, 12, 29, 121-123 and claim 3).   After further review and Applicant’s arguments, the restrictions between inventions 1 and 2 is withdrawn.  New claims 36-40, drawn to a protein (previously drawn to “invention 2”), are now drawn to invention 1 with new claims 24-35 and 44.  New claims 41-43 are drawn to invention 3, new claim 45 is drawn to invention 4 (a method of detection) and new claim 46 is drawn to invention 5 (a method of treating). Groups 1 and 3-5 share the common technical feature of a T cell receptor having antigenic activity for mutated p53. However, Cooper (WO2015164594 A1, cited in Applicant’s IDS) discloses a chimeric T cell receptor having antigenic activity specificity for mutated human p53 (see paragraphs 6, 12, 29, 121-123 and claim 3). Therefore, inventions 1, 3-5 lack unity of invention in view of Cooper.
The Examiner placed a telephone call on October 18, 2022 regarding clarification on the species election.  The Examiner stated that a single TCR with the entire sequence defined was required.  The attorney pointed to a TCR comprising both SEQ ID Nos:95-96 (which comprise SEQ ID Nos:87-92) as the elected TCR.  The restriction is deemed proper and made final in the instant office action.
Claims 27-28, 32-33, 37-38, 40, 41-43, 45-46 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.  Claims 24-26, 29-31, 34-36, 39 and 44 are examined on the merits of this office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-25, 44 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 24-25, 44 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claims 24-25 and 44 are drawn to “An isolated or purified T cell receptor (TCR) having antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1.”  Claim 44 further claims a pharmaceutical excipient (given BRI could be water).

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
Yes, the claims are directed to a natural phenomenon, naturally occurring TCRs that have activity towards mutated p53.  For example, the specification discloses “ Example demonstrates the isolation and specific reactivity of four anti-mutated p53 TCRs from patient 4127” (see paragraph 0150 of the PgPUB).  In particular, SEQ ID NO:543 is an example of an isolated TCR from a patient that has activity towards a mutated p53 (see paragraphs 0161-0162).
Accordingly, the pending claims are directed to a naturally occurring products.  
Claims 44 further claims a pharmaceutical excipient (which encompasses naturally occurring water)  There is no of data or evidence showing that the combination of the protein and water, is structurally or functionally distinct from what is found in nature. 
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? NO.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.  Claims 44 further claims a pharmaceutical excipient (which encompasses naturally occurring water)  There is no of data or evidence showing that the combination of the protein and water, is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 24-25 and 44 do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 29-31, 34-36, 39 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 24 claims “An isolated or purified T cell receptor (TCR) having antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1.”  As stated in the below rejection, there is some confusion with regards to what limitations are required of the TCR protein (see rejection below).  Nevertheless, for examination purposes the claim is drawn to a T cell receptor having antigenic activity for mutated human p53.  Elected species SEQ ID Nos: 87-92 are small peptide fragments ranging from 5 amino acids up to 15 amino acids.  TCR is a protein complex composed of two different protein chains.  In human TCR, there is an alpha chain and a beta chain and in some instances a delta and gamma chain.     Instant claim 24 is void of any sequence structure and claims the TCR based on a desired function of having antigenic specificity for human p53 (mutated).  
Thus, Applicants are  describing a desired function (antigenic activity towards human p53) but with lacking structure (defined sequences that have this activity).  In addition, Applicants specifically defined TCR as follows, “Hereinafter, references to a “TCR” also refer to functional portions and functional variants of the TCR, unless specified otherwise” (see PGpub, paragraph 0071). 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of functional portions/variant peptides of any TCR that meet the structural requirements encompassed by the claims are also able to have antigenic activity towards p53.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, The sequence of TCR 4127-TP53-G245S-TCR1, which was isolated from Patient 4127, is set forth in paragraph 00160).  This sequence comprises instant SEQ ID NO:543.  In addition,  TCR 4127-TP53-G245S-TCR4 (from patient 4127, SEQ ID NO:544); The sequence of TCR 4127_O102_TCR, which was isolated from Patient 4127 (SEQ ID NO:545, recognizes G245S) (see paragraphs 00160-0170).  Applicants disclose various TCR sequences from patients with recognition to p53 mutations (see paragraphs 0185-0227, Examples 1-16).  However, these examples are not sufficient given the breadth of the genus which is lack of structure given that it can be any TCR fragment/variant that can react with mutated p53.  The Examples provide were naturally occurring TCRs from patients that were tested for antigenic activity towards mutated p53.
	One of ordinary skill in the art would not consider identified TCRs reduced to practice representative of the full scope of the claimed genus.  Applicants should provide ample structure needed for the desired property of being antigenic to a specifically mutated p53.   Applicants have not reduced to practice fragments/variants of naturally occurring TCRs that have the desired activity.  Furthermore, It is not clear based on the specification that ANY protein comprising the peptide fragments of SEQ ID Nos:87-92 would be sufficient for having the desired activity.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic/Correlation between structure and Function
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.  In the instant case, The sequence of TCR 4127-TP53-G245S-TCR1, which was isolated from Patient 4127, is set forth in paragraph 00160).  This sequence comprises instant SEQ ID NO:543.  In addition,  TCR 4127-TP53-G245S-TCR4 (from patient 4127, SEQ ID NO:544); The sequence of TCR 4127_O102_TCR, which was isolated from Patient 4127 (SEQ ID NO:545, recognizes G245S) (see paragraphs 00160-0170).  Applicants disclose various TCR sequences from patients with recognition to p53 mutations (see paragraphs 0185-0227, Examples 1-16).  However, these examples are not sufficient given the breadth of the genus which is lack of structure given that it can be any TCR fragment/variant that can react with mutated p53.  The Examples provide were naturally occurring TCRs from patients that were tested for antigenic activity towards mutated p53.
Applicants provide little guidance with regards to what fragments/variants encompassed by the claims would be capable of having activity towards mutated p53.
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of protein that would retain the ability to have activity to specifically mutated p53.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples variants/fragments of full length TCR that have the desired activity. There is no structure/function correlation regarding the amino acid sequence needed to have the desired activity
Applicants have not described what is required for a sequence to bind to an arbitrarily selected molecule.  A person of skill in the art would not know what features are required for a peptide to bind to a given molecule.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims (which encompasses any fragment variant of TCRs) and the desired property of having activity towards a mutated p53 is not sufficiently described and cannot be ascertained from the prior art.  As a result, it is impossible to predict, based on the specification, what peptides would have this activity.

 Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the peptide to make given that the instant claims encompass and fragment/variant of any TCR.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties having activity towards a specifically mutated p53.

Conclusion

	In conclusion, only specific TCR proteins in the spec that show activity towards mutated p53 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-26, 29-30, 36, 39 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have added new claim 24 which is “An isolated or purified T cell receptor (TCR) having antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1”.  However, there is some confusion regarding claim 24 because Applicants do not actually claim a required sequence.  Claim 24 can be interpreted in multiple ways.  For example, the “with a mutation at” can be interpreted as the TCR having a mutation or the p53 having a mutation.  If applicants are wanting the mutations to be directed to p53 this should be claimed.  Furthermore, it is unclear if the positions (175, 220, 245 and 248) of SEQ ID NO:1 are the mutated positions or are amino acids to be mutated.  Applicant should clarify this point of confusion.  Claims 25-26, 29-30 and 44 are also rejected due to their dependence and not clarifying these points of confusions.
Applicants have added new claim 36  which is “An isolated or purified protein having antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1…”.  However, there is some confusion regarding claim 36.  Claim 36 can be interpreted in multiple ways.  For example, the “with a mutation at” can be interpreted as the protein having a mutation or the p53 having a mutation.  If applicants are wanting the mutations to be directed to p53 this should be claimed.  Furthermore, it is unclear if the positions (175, 220, 245 and 248) of SEQ ID NO:1 are the mutated positions or are amino acids to be mutated.  Applicant should clarify this point of confusion.  Claim 39 is also rejected due to its dependence and not clarifying these points of confusions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (WO2015164594 A1, cited in Applicant’s IDS).
 Claim interpretation of claim 24: “An isolated or purified T cell receptor (TCR) having antigenic specificity for human p53 with a mutation at position 175, 220, 245, or 248, wherein positions 175, 220, 245, and 248 are defined by reference to SEQ ID NO: 1.”  As stated in the above rejection, there is some confusion with regards to what limitations are required of the TCR protein (see rejection below).  Nevertheless, for examination purposes claim 24 is drawn to a T cell receptor having antigenic activity for a mutated human p53.  
Cooper (WO2015164594 A1, cited in Applicant’s IDS) discloses a chimeric T cell receptor having antigenic activity specificity for mutated human p53 (see paragraphs 6, 12, 29, 121-123 and claim 3) thus meeting the limitations of a T-cell receptor having antigenic activity to mutated human p53.  Regarding claim 44, Cooper teaches pharmaceutical compositions thereof (see paragraph 0031, 00108, 00129, instant claim 15).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654